Citation Nr: 1341270	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  10-30 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than September 23, 2008, for grant of service connection for chronic lymphocytic leukemia.
 
2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).
					

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to February 1970.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Virtual VA claims processing system includes an electronic copy of a November 2013 Appellant's Brief submitted by the Veteran's representative. The Virtual VA paperless claims processing system and the Veterans Benefit Management System do not contain any additional documents pertinent to the present appeal, other than a subset of what is already contained in the paper VA claims file.

The Board notes that the Veteran's claim for service connection for a psychiatric disorder was initially adjudicated as entitlement to service connection for PTSD.  However, the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities. Clemons v. Shinseki, 23 Vet. App 1 (2009).  Therefore, the Board has recharacterized the issue as reflected on the title page.

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran was diagnosed as having chronic lymphocytic leukemia in August 2008, based on testing conducted in July 2008, and his claim for service connection for leukemia was received on September 23, 2008.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 23, 2008, for the grant of service connection for chronic lymphocytic leukemia have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. § 3.400 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the RO sent a letter to the Veteran that explained the evidence necessary to substantiate the claim for service connection for leukemia.  The letter also informed him of the division of responsibilities in obtaining evidence and explained how disability ratings and effective dates are determined.  This letter was provided prior to initial adjudication of the Veteran's claim for service connection.  

In a March 2009 rating decision, the RO granted service connection for chronic lymphocytic leukemia and assigned a 100 percent evaluation effective from September 23, 2008.  The Veteran is challenging the effective date of the grant of service connection.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91. See also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify has been satisfied with respect to the issue of entitlement to an earlier effective date..

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c),(d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

With regard to the duty to assist, the claims file contains the Veteran's service treatment records and VA medical records pertaining to the date of diagnosis of chronic lymphocytic leukemia. See 38 U.S.C.A. § 5103A(a)-(c).

No VA examination was warranted in this matter because the Veteran's diagnosis of leukemia was not a matter in dispute and service connection was granted on a presumptive basis as related to exposure to Agent Orange during his period of active service in Vietnam.  See 38 C.F.R. §§ 3.307, 3.309(e).

The date that the Veteran filed his claim for service connection for leukemia is not in dispute, and as will be discussed below, the Board has determined that there is no legal entitlement to the claimed benefit as a matter of law.  As a result, there is no reasonable possibility that further development would result in substantiation of the Veteran's claim. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to an appellant are to be avoided); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
  
Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this matter and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  


Law and Analysis

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

One exception is that, if a claim for disability compensation was received within one year after separation from service, the effective date will be the day following separation from service or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(b)(2).  

Another exception is that, where compensation is awarded pursuant to a liberalizing law or VA regulation, the effective date of such award shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  In order to be entitled to a retroactive payment under this provision, the Veteran must have continuously been eligible for and met all criteria for the benefit awarded from the date of the liberalizing VA law or issue.  See 38 C.F.R. § 3.114(a).  If a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of such request. See 38 C.F.R. § 3.114(a)(3).  See also 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.400(p).  

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such a claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155(a).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

In the present case, there is no dispute that the Veteran's claim for service connection for leukemia was received on September 23, 2008.  Rather, the Veteran seeks an effective date earlier in the calendar year of 2008 because he was diagnosed with chronic lymphatic leukemia earlier that year and filed his claim within one year of the diagnosis.  See notice of disagreement received in July 2009.  

There is no contention or indication that an informal or formal claim for service connection for leukemia was received prior to September 23, 2008.  There is also no communication or action prior to September 23, 2008, indicating an intent to apply for service connection for leukemia, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, and there is such communication received prior to September 23, 2008, identifying the benefit sought.  See 38 C.F.R. § 3.155(a).  

VA medical records show that the first testing that was considered consistent with chronic lymphocytic leukemia was on July 31, 2008.  By August 2008, the results were noted as consistent with chronic lymphocytic leukemia.  There was a definitive diagnosis in September 2008.

The Board acknowledges that VA regulations provide that once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of reports of outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits or an informal claim to reopen.  Here, there are VA medical records dated prior to September 23, 2008, that pertain to the Veteran's leukemia.  However, the Board also notes that the type of reopening contemplated by the regulation is one for compensation where a claim for service connection for a disability has been allowed but "compensation disallowed for the reasons that the service-connected disability is not compensable in degree." 38 C.F.R. § 3.157(b). See MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) (holding that medical records do not satisfy the regulatory requirements of an informal claim if the condition disclosed in the medical records had not previously been determined to be service-connected); see also Crawford v. Brown, 5 Vet. App. 33 (1993); 38 C.F.R. § 3.157(b)(1) (1996) ("The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.").  That is not the situation here.  Accordingly, the provisions of section 3.157(b) do not apply in this case.

In addition, 38 C.F.R. § 3.400(b)(2) cannot be the basis for an earlier effective date because the claim for disability compensation was not received within one year after separation from service.  The Veteran served from April 1967 to February 1970, and his claim was received on September 23, 2008.

38 C.F.R. § 3.114(a) also cannot be the basis for an earlier effective date because, although the award of compensation was made pursuant to liberalizing VA regulation, that liberalization was effective October 16, 2003 (see 68 Fed. Reg. 59540, 5954 (October 16, 2003) (adding chronic lymphocytic leukemia to the list of diseases set forth at 38 C.F.R. § 3.309(e) (Diseases associated with exposure to certain herbicide agents), and the evidence shows that leukemia was first diagnosed in 2008, rather than continuously from October 16, 2003, forward.

The Board has considered whether an earlier effective date might plausibly be awarded pursuant to 38 C.F.R. § 3.816 (Awards under the Nehmer Court Orders for disability or death caused by a condition presumptively associated with herbicide exposure).  This regulation is highly complex and does not afford the Veteran an earlier effective date for service connection for chronic lymphocytic leukemia for several reasons, the most straightforward of which is that, although the Veteran is among the Nehmer class of claimants for the reason that chromic lymphocytic leukemia is a "covered herbicide disease," VA did not deny his claim for chronic lymphocytic leukemia between September 25, 1985, and May 3, 1989, and he did not have a claim for service connection for leukemia pending between May 3, 1989, and the effective date of the liberalizing regulation that allowed for service connection for chronic lymphocytic leukemia, which, as noted above was October 16, 2003.  See 68 Fed. Reg. 59540, 5954 (October 16, 2003); 38 C.F.R. § 3.309(e) (Diseases associated with exposure to certain herbicide agents); 38 C.F.R. § 3.816(c)(1)-(2). 

In summary, the Board concludes that the Veteran's claim for service connection for chronic lymphocytic leukemia was received on September 23, 2008.  As there is no provision under the law providing otherwise that is applicable in this case, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Accordingly, entitlement to an effective date earlier than September 23, 2008, for service connection chronic lymphocytic leukemia is not warranted.  The claim is denied as a matter of law, and the benefit of the doubt rule is not for application in resolution of this appeal.  See Sabonis v. West, 6 Vet. App. 426, 430 (1994). 


ORDER

Entitlement to an effective date earlier than September 23, 2008, for the grant of service connection for chronic lymphocytic leukemia, is denied.


REMAND

The Veteran was afforded a VA psychiatric examination in March 2012 during which the examiner indicated that he reviewed the claims file and treatment records and performed a physical examination.  The examiner noted that the Veteran had never received psychiatric treatment and found that the Veteran had no psychiatric disorder.  However, the Board notes that VA treatment records dated in in February 2009 included findings under the section entitled "neuropsychiatry" that the Veteran expressed sadness and a lack of interest for things at times.  He was assessed by the treating physician as having depression, and he was prescribed daily medication for depression.  Therefore, the Board finds that another VA examination and medical opinion are needed in this case.

On remand, the RO/AMC should seek to obtain any additional relevant records of treatment.  See 38 U.S.C.A. § 5103A(a)-(c).



Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file. 

The RO should obtain any outstanding VA medical records dated from February 2009 to the present.

2.  Once all identified and available relevant medical records have been received, the Veteran should be afforded a VA examination to determine the nature and etiology of any psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  There is a November 2008 statement in which the Veteran described many years of headaches, mood swings, and losing his temper, and he indicated that he had been getting depressed and crying for no reason for the previous two years.  VA medical records dated in February 2009 also include findings under the section entitled "neuropsychiatry" that the Veteran expressed sadness and a lack of interest for things at times.  He was assessed by the treating physician as having depression, and he was prescribed daily medication for depression.  

The examiner should take a history from the Veteran as to the date of onset and progression of his claimed psychiatric symptoms.  It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should then identify all current diagnoses of a psychiatric disorder.  

For each diagnosis identified other than PTSD, the examiner should discuss whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to his military service. 

The examiner should also indicate whether a diagnosis of PTSD is warranted, and if so, the stressors upon which the diagnosis is based.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After completing the above actions, the RO/AMC should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


